Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowability
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a security device adapted to mount within a ferromagnetic truss, a first housing portion provided around the sensing element; a second housing portion positioned above the first housing portion and provided around a circuit board electrically coupled to the sensing element; a magnet provided on the first housing portion and operable to magnetically couple the security device to the ferromagnetic truss, and a retention clip provided on the second housing portion and operable to automatically secure the security device within the truss when inserted from below.  The closest prior art (Newhouse, U.S. Publ. No. 9,970,593) discloses the ability to mount a security device to a truss, but fails to disclose the specific housing portions, the magnet or the retention clip for securing the security device to the ferromagnetic truss.  Other prior art (Kellett et al., U.S. Patent No. 4,544,119) discloses a clip for automatically securing things to a truss, but fails to disclose the specific structure including the housing portions of the security device and how it mounts to the truss.
As for claim 9, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a method of mounting a security device to a truss, wherein the security device includes a first housing portion and a second housing portion, and wherein the truss includes two spaced beams defining a slot therebetween, the method comprising: aligning the second housing portion with the slot; inserting the second housing portion into the slot; and automatically securing the security device to the truss by the insertion of the second housing 
With regard to claim 16, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a security device adapted to mount within a slot of a ferromagnetic truss, wherein the slot has a standardized width of one inch, the security device comprising: a first housing portion containing the sensing element, the first housing portion extending in an axial direction from a lens to a rear surface of the first housing portion, the first housing portion having a width at the rear surface of greater than one inch measured perpendicular to the axial direction; a second housing portion attached to the first housing portion, the second housing portion containing a circuit board electrically coupled to the sensing element, the second housing portion having a width of less than one inch measured parallel to the width of the first housing portion; and a magnet coupled to the first housing portion and operable to magnetically couple the first housing portion to the ferromagnetic truss. The closest prior art (Newhouse, U.S. Publ. No. 9,970,593) discloses the ability to mount a security device to a truss, but fails to disclose the specific housing portions or the magnet for securing the security device to the slot in the ferromagnetic truss.  Other prior art (Kellett et al., U.S. Patent No. 4,544,119) discloses a clip for automatically securing things to a slot in a truss, but fails to disclose the specific structure including the housing portions of the security device and how the security device itself mounts to the truss.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        January 15, 2021